In an action to recover damages for personal injuries, the defendants and the non-party, Allstate Insurance Company, appeal, from an order of the Supreme Court, Nassau County (Winslow, J.), entered February 17, 2000, which, upon a prior order of the same court dated June 25, 1999, granting that branch of the plaintiffs motion which was to impose a sanction and costs pursuant to CPLR 8303-a against Allstate Insurance Company, imposed a sanction in the amount of $5,000 and costs in the sum of $6,730.64 against the nonparty appellant.
Ordered that the appeal by the defendants Nicholas Pagano and Franco Pagano is dismissed, without costs or disbursements, as they are not aggrieved by the order appealed from (see, CPLR 5511); and it is further,
Ordered that the order is reversed, on the law, without costs or disbursements.
The order imposing a sanction and costs against the nonparty Allstate Insurance Company must be reversed in light of our determination in Saastomoinen v Pagano (278 AD2d 218 [decided herewith]). Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.